Order entered May 2, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00687-CR

                   CHRISTOPHER MICHAEL DUCHARME, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-80054-2018

                                            ORDER
       We REINSTATE this appeal.

       On January 24, 2019, we abated this appeal and ordered the trial court to hold a hearing

to determine why appellant’s brief, initially due November 28, 2018, had not been filed. On

April 30, 2019, we received the trial court’s findings of fact and order from the February 1, 2019

hearing.

       We ADOPT the trial court’s findings that appellant desires to prosecute the appeal and

that appointed counsel Lara E. Bracamonte has not abandoned the appeal. The trial court

recommended that counsel be given “an additional 30 days to file the brief,” and “directed that

the brief be filed . . . no later than March 1, 2019.” The trial court signed the order on April 30,
2019.   To date, no brief has been filed and we have had no communication from Ms.

Bracamonte.

        We ORDER appointed counsel Lara E. Bracamonte to file appellant’s brief BY 5:00

P.M. ON MAY 13, 2019. Ms. Bracamonte is cautioned that the Court will not entertain any

further motions from her for any extensions of time in this case. If Ms. Bracamonte does not file

a brief by 5:00 p.m. on May 13, 2019, the Court will initiate contempt proceedings against her

for the failure and refusal to obey the Court’s order. See TEX. R. APP. P. 38.8(b)(4). The Court

may also take such other actions as may be appropriate, including removing Ms. Bracamonte

from the appeal or filing a grievance against her and referring this matter to the State Bar of

Texas Commission for Lawyer Discipline for further proceedings.

        We DIRECT the Clerk to send copies of this order to the Honorable Angela Tucker,

Presiding Judge, 199th Judicial District Court; Lara E. Bracamonte; to the Collin County District

Attorney; and to Christopher Michael Ducharme, TDCJ#02202213, Stevenson Unit, 1525 FM

766, Cuero, TX 77954.




                                                    /s/    LANA MYERS
                                                           JUSTICE